UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1836


In re: DEAFUEH MONBO,

                    Petitioner.


               On Petition for Writ of Mandamus. (1:21-cv-00004-CCB)


Submitted: September 14, 2021                               Decided: September 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Deafueh Monbo, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Deafueh Monbo petitions for a writ of mandamus seeking an order directing the

recusal of the district court judge presiding over her civil action. We conclude that Monbo

is not entitled to mandamus relief.

         Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief she desires.” Murphy-Brown, 907 F.3d at 795 (internal quotation marks

omitted). “A district judge’s refusal to disqualify h[er]self can be reviewed in this circuit

by way of a petition for a writ of mandamus.” In re Beard, 811 F.2d 818, 827 (4th Cir.

1987).

         Monbo’s conclusory assertions of bias are based solely on the district judge’s

adverse rulings, which is insufficient to warrant the recusal of the district judge. See Belue

v. Leventhal, 640 F.3d 567, 573 (4th Cir. 2011). Accordingly, we deny the petition for writ

of mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        PETITION DENIED




                                              2